The opinion of the court was delivered at Pittsburg,
by Woodward, J.
The point of this case is that that species of water craft usually known upon the western rivers of our State as barges are neither ships, boats, nor vessels within the' meaning of the act of 13th June, 1836, or of the act of 20th April, 1858, and consequently not subject to liens for work or materials furnished in their construction or repair. And this point is so well argued by the auditor, and so clearly proved by the authorities cited by the counsel, that nothing is left for us to do more than to affirm the decree of the District Court.
Decree affirmed.